Hill, J.
1. Where on her trial for the murder of her husband the accused was making a long, rambling statement, and was relating matters which had no connection with the issue being tried and were immaterial to her defense, it was not cause for a new trial that the court said to the accused, “Tell about you and your husband.” Loyd v. State, 45 Ga. 57 (8); Long v. State, 118 Ga. 319 (4) (45 S. E. 416).
*18No. 483.
April 11, 1918.
Indictment for murder. Before Judge Mathews. Bibb superior court. June 19, 1917.
John B. Cooper and E. W. Butler, for plaintiff in error.
Clifford Walker, attorney-general, John P. Boss, solicitor-general, and M. C, Bennet, contra.
2. Where on such trial the uncontradicted evidence and the statement of the accused showed that she intentionally struck her husband on the side of the head while he was lying on a pallet on the floor (and, according to her statement, she struck him harder than she intended) with an ax the blade of which was five to five and a half inches wide, inflicting a wound from which blood and brains flowed to the floor and from'which death resulted, it will be held as a matter of law that such ax is a weapon likely to produce death; and such circumstances of the killing would present no theory of involuntary manslaughter calling for a charge to the jury on that grade of homicide, although such charge was requested in writing. Stovall v. State, 106 Ga. 443 (3), 446 (32 S. E. 586); Norton v. State, 137 Ga. 842 (4) (74 S. E. 759).
3. Grounds of a motion for new trial not approved by the trial judge will - not be considered.
4. The evidence authorized the verdict. The remaining grounds of. the motion for a new trial are without merit, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent, and